DETAILED ACTION
	Claims 1-20 are pending.  Of these, claims 19-20 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
	 The 103 rejection is revised with respect to claims 1-14 in view of the amendment, and withdrawn with respect to claims 15-18 in view of the amendment.
A new 35 USC 103 rejection for claims 15-18 was necessitated by the amendment.
 The claim objection is withdrawn in view of the amendment.
A new 35 USC 112(b) rejection was necessitated by the amendment.
 A new 35 USC 112(d) rejection was necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to recite that “the molar ratio of arginine to zirconium oxychloride 0, 0.5, and 1 demonstrate better stability in terms of gelation and flocculation with pH of 1.39, 1.73, and 2.59, than molar ratio of 2, 3 and 4.”  This limitation is unclear.  Do each of the pH values of 1.39, 1.73, and 2.59 apply to each of the molar ratios of 0, 0.5, and 1?  Or does the pH value of 1.39 only apply to the molar ratio of 0, the pH value of 1.73 apply to the molar ratio of 0.5, and the pH value of 2.59 apply only to the molar ratio of 1?  Additionally, which pH values apply to the recited comparison molar ratios of 2, 3, and 4?  Additionally, since base claim 1 requires the presence of a basic amino acid, how can the molar ratio of arginine to zirconium oxychloride be zero as recited by claim 9?  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.     
Claim 9 has been amended to recite that the molar ratio of arginine to zirconium oxychloride is 0.5:1, 1:1, 2:1, 3:1, or 4:1.  Claim 6, from which claim 9 depends, however, requires that the molar ratio of the basic amino acid to zirconium oxychloride is less than 1.5.  Since the molar ratios of 2:1, 3:1, and 4:1 recited by claim 9 are larger than the “less than 1.5” molar ratio of claim 6, claim 9 fails to further limit claim 6 with respect to the molar ratio and is in fact broader than claim 6 with respect to the molar ratio, which is improper.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as unpatentable over Parekh et al. (U.S. Pat. No. 5,718,876; of record in IDS).
As to claims 1-14, Parekh discloses a zirconium oxychloride cluster comprising zirconium oxychloride buffered with an amino acid such as arginine (a “basic amino acid” of claims 1, 5, and 8), DL-valine, alanine, or L-proline, wherein the cluster is prepared by refluxing the amino acid (i.e., “incubation” at a temperature of more than 40 degrees Celsius as recited by claim 6) with zirconium hydroxy chloride trihydrate aqueous solution for 4 hours, followed by cooling to room temperature (column 5, 3rd through 6th paragraphs and also see preparation of Component B in Example 2).  Example 2 discloses a specific embodiment 322 grams of glycine is refluxed with 2775 grams of zirconium hydroxy chloride trihydrate, which is a molar ratio of amino acid:zirconium oxychloride of approximately 1.7, which is somewhat above the ranges recited by claims 6-7 and between the 1:1 and 2:1 ratios of claim 9.   Although Parekh discloses reacting the zirconium oxychloride cluster with basic aluminum halides (column 5, 6th paragraph), prior to this reaction the zirconium oxychloride cluster does not comprise any aluminum, thus meeting the negative limitation of claim 1.  
As to claims 1-14, Parekh does not further expressly disclose that the cluster has a radius of gyration of from 0.5-50 nm as recited by claim 1 or the narrower ranges of claim 2 or the SEC chromatogram peak of claim 4, or that the molar ratio of basic amino acid to zirconium oxychloride is within the ranges of claims 6-7, nor that the cluster is stable at the pH values recited by claims 3 and 9 and has the SEC chromatogram defined by claim 4 or is formed by adding the amino acid to 1% zirconium oxychloride and incubated for 1 at 50 degrees Celsius (claim 9).  Nor does Parekh disclose that the arginine is L-arginine (claim 9), or that the zirconium cluster is purified (claim 10) by the steps recited by claims 11-14.  
As to claims 1-14, the Parekh zirconium oxychloride clusters are viewed as possessing a radius of gyration that is within the scope of claims 1-2 as well as being stable at the pH values of claim 3 and having the SEC chromatogram defined by claim 4, because said clusters not only comprise the same ingredients recited by the claims but also are made by generally the same process steps recited by claim 6 as discussed above such that the Parekh clusters are substantially the same as the claimed clusters based upon the evidence of record, and a product cannot be separated from its properties.  The Office notes that while the molar ratio of amino acid:zirconium oxychloride used by Parekh is somewhat higher than that taught by claim 6 as discussed above, there is no evidence of record that this difference results in a substantially different product.  While the present specification does disclose in Example 1 that a molar ratio of 1:1 resulted in a stable sample in terms of gelation and flocculation while a ratio of 2-4 resulted in a solid gel, there does not appear to be any evidence of record that the molar ratio of 1.7 as used by Parekh resulted in an unstable sample.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
	Regarding claim 9, it further would have been prima facie obvious to use arginine in its L form, since while Parekh does not expressly disclose the enantiomer used, Parekh expressly discloses the use of L forms or racemic D,L forms of other amino acids that may be used, including DL-valine and L-proline as discussed above, and nowhere discourages the use of arginine in its L form, such that the skilled artisan reasonably would have expected that arginine also could be used in either its L form or in a L-containing racemic mixture of arginine.  
Regarding claims 10-14, these claims, as well as claims 6-9, are written in the form of product by process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
 “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
Additionally, the purification or production of a product by a particular process does not impart novelty or unobviousness to a product when the product is taught by the prior art.  This is particularly true when the properties of the product are not changed by the process in an unexpected manner. In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983); and In re Brown, 173 USPQ 685 (CCPA 1972).  Therefore, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught by the prior art.  In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 559, 601, 38 USPQ 143-45 (CCPA 1938); and United States v. Ciba-Geigy Corp., 508 F.supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979).  
Here, the Parekh clusters are viewed as substantially similar to the clusters of claims 6-14 for the reasons discussed above, and claims 10-14 merely recite steps for a purification process for said clusters.  Therefore, the clusters of claims 10-14 are viewed as merely a purified form of a product that is prima facie obvious in view of the prior art, and, in the absence of any evidence of unexpected properties of the purified product, the recitations of these claims do not impart a patentable distinction to the unpurified product.  Additionally, regarding the differences in zirconium oxychloride concentration, incubation time, and temperature between Parekh and those recited by claim 9, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that Parekh fails to teach or fairly suggest zirconium oxychloride as recited by the claims, but rather uses a different compound, zirconium hydroxy chloride trihydrate.
In response, the Office does not agree with Applicant’s characterization of Parekh.  Parekh in fact expressly teaches the use of zirconium oxychloride (see, e.g., column 5, 4th paragraph).
Applicant argues that Parekh fails to teach or fairly suggest that the cluster is aluminum free as recited by the amended claims, but rather requires the presence of aluminum.
In response, while the final product of Parekh comprises aluminum, Parekh discloses the preparation of an intermediate zirconium oxychloride cluster that is aluminum free and therefore reads on the amended claims, prior to its reaction with an aluminum halide as discussed in the revised rejection, supra.  
New Rejection
Claims 15-18 are rejected under 35 U.S.C. 103 as unpatentable over Parekh et al. (U.S. Pat. No. 5,718,876) as applied to claims 1-14 above, and further in view of Mateu et al. (US Pat. Pub. 2012/0070393).  
The teachings of Parekh are relied upon as discussed above.  As to claims 15-18, Parekh further teaches that the compositions may be formulated as an antiperspirant/deodorant, which is a personal care composition of claim 18 (Example 5).  Regarding claim 16, Parekh further teaches reacting the zirconium oxychloride cluster with a basic aluminum halide or nitrate solution (column 5, 3rd paragraph), which will result in the presence of an aluminum containing antiperspirant active (claim 16).  Parekh does not, however, further expressly teach a personal care composition of claims 15-19, wherein the zirconium cluster is aluminum-free as recited by base claim 1.
Mateu discloses an antiperspirant composition that comprises an antiperspirant active which may bean aluminum salt, a zirconium salt, or complex thereof, or a mixture thereof (paragraph 32).  Therefore, Maten teaches that an antiperspirant composition may suitably comprise a zirconium salt complex in the absence of aluminum.
As to claims 15-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Parekh composition by selecting a zirconium complex that does not comprise aluminum as the sole antiperspirant active (thereby meeting the negative limitation of claim 17), or alternatively by using said zirconium complex as an active in combination with a separate aluminum salt such that the personal care composition comprises an aluminum containing antiperspirant active as recited by claim 16, since Mateu teaches that an antiperspirant composition may be formed using a zirconium complex that does not comprise aluminum as the active or by combining said complex with a separate aluminum salt,  such a modification being merely the simple substitution of one prior art element for another according to known methods in order to achieve a predictable result, which is prima facie obvious.  MPEP 2143.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/216,262, and in view of Parekh et al. (U.S. Pat. No. 5,718,876) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Parekh are relied upon as discussed above.  
The reference claims recite a personal care composition comprising a zirconium oxychloride cluster consisting of zirconium oxychloride and arginine, the cluster having a radius of gyration of 0.5-50 nm.  The reference claims do not require the presence of aluminum in the cluster.  
While the reference claims do not recite the pH or SEC chromatogram properties of the cluster, the reference composition is viewed as possessing these properties because it comprises the same ingredients in the same proportion recited by the claims, and a product cannot be separated from its properties.   While the reference claims do not recite the steps recited by claims 6-7 or 9-14, these claims are product by process claims whose patentability is determined by the structure of the composition and not the process by which they are produced.  The reference composition is viewed as possessing substantially the same structure as the presently claimed compositions as discussed above.  While the reference claims do not specify the use of arginine in its L form, it would have been prima facie obvious to do so in light of Parekh, which discloses various amino acids that may be used to form complexes with zirconium oxychloride, some of which comprise the L form of the amino acid, such that the skilled artisan reasonably would have expected that arginine could be used in its L form in the reference composition.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant requests reconsideration of the rejection in view of the arguments advanced against the 103 rejection.
In response, the reference claims do not require the presence of aluminum in the cluster, and therefore the reference claims still render the present claims, even as amended, prima facie obvious .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645